               Case 3:20-cv-07811-RS Document 62-6 Filed 03/16/21 Page 1 of 6



 1   JAEMIN CHANG (SBN 232612)
     JChang@FoxRothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, CA 94104-2670
     Telephone:     415.364.5540
 4   Facsimile:     415.391.4436
 5   JEFF NICHOLAS (Pro Hac Vice To Be Filed)
     jnicholas@FoxRothschild.com
 6   FOX ROTHSCHILD LLP
     2000 Market Street, Twentieth Floor,
 7   Philadelphia, PA 19103
     Telephone: (215) 299-2000
 8
     GUY LEWIS (Pro Hac Vice To Be Filed)
 9   glewis@lewistein.com
     THE LAW OFFICES OF GUY A. LEWIS
10   12575 SW 67th Avenue
     Pinecrest, FL, 33156
11   Telephone: (305) 442-1101
12   Attorneys for Claimant Battle Born Investments Company, LLC

13

14                                UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16                                   SAN FRANCISCO DIVISION

17   UNITED STATES OF AMERICA,                     Case No. 20-7811-RS
18                  Plaintiff,                     VERIFIED CLAIM AND STATEMENT
                                                   OF INTEREST BY BATTLE BORN
19                                                 INVESTMENTS COMPANY, LLC
             v.                                    FILED UNDER SEAL
20                                                 Judge: Hon. Richard Seeborg
     Approximately 69,370 Bitcoin (BTC),           Courtroom: 3
21   Bitcoin Gold (BTG), Bitcoin SV (BSV), and     Case Filed: November 5, 2020
     Bitcoin Cash (BCH) seized from                FAC Filed: November 20, 2020
22                                                 Trial Date:   TBD
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hb
23   hx,

24                  Defendant.

25   BATTLE BORN INVESTMENTS
26   COMPANY, LLC.

27                  Claimant.

28

      VERIFIED CLAIM AND STATEMENT OF                                    Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS        -1-
     120654627.v2
                  Case 3:20-cv-07811-RS Document 62-6 Filed 03/16/21 Page 2 of 6



 1                        VERIFIED CLAIM AND STATEMENT OF INTEREST
 2                                          NOTICE OF CLAIM
 3           Pursuant to 18 USC, sections 983(a)(4)(A) and Rules C(6) and G(5) of the Federal
 4   Supplemental Rules for Admiralty or Maritime Claims or Forfeiture Actions, claimant Battle
 5   Born Investments Company, LLC (“Claimant Battle Born” or “Claimant”) hereby timely claims
 6   an interest in all or a portion of the defendant properties that are the subject of this forfeiture
 7   action brought by the United States of America (the “Plaintiff”).
 8                                                  CLAIM
 9           1.       Claimant Battle Born is a Nevada Limited Liability Company, located at 10170
10   W Tropicana Ave, Suite 156-290, Las Vegas, NV 89148.
11           2.       On or about July 31, 2017, upon information and belief, an individual, understood
12   to be himself, or to be related to, that person designated in the Plaintiff’s Complaint as Individual
13   X in the instant matter (Comp., paragraphs 23 - 25), filed a Chapter 7 Bankruptcy case in the
14   United States Bankruptcy Court, District of Nevada (the “Bankruptcy Court”), pending as Case
15   Number; 17-14166-BTB.
16           3.       On or about March 27, 2018, Claimant Battle Born entered into an agreement to
17 purchase from the duly appointed Chapter 7 bankruptcy trustee (the “Trustee”), all assets of the

18 bankruptcy estate, which assets included all disclosed and undisclosed property interests of the

19 bankruptcy debtor, who, upon information and belief, is, or is associated with, Individual X in

20 the instant matter, wherever such interests were located (the “Bankruptcy Claims”).

21           4.       On or about May 14, 2018 Claimant Battle Born’s purchase of the Bankruptcy
22   Claims from the Trustee was approved by the Honorable Bruce Beesley of the United States
23   Bankruptcy Court for the District of Nevada.
24           5.       On or about March 15, 2019, the Bankruptcy Court issued a Writ of Assistance
25 directing the United States Marshal to obtain all electronic devices belonging to the individual

26 believed to be, or associated with, Individual X in the instant matter. Pursuant thereto, the United

27 States Marshal retrieved certain electronic devices and provided them to Claimant, as directed by

28 the Writ of Assistance.

      VERIFIED CLAIM AND STATEMENT OF                                                   Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS               -2-
     120654627.v2
                  Case 3:20-cv-07811-RS Document 62-6 Filed 03/16/21 Page 3 of 6



 1           6.       Upon a forensic review of the electronic devices seized from the person believed
 2   to be Individual X, or an associated party, evidence was discovered that the Bitcoin belonged to
 3   what we assert to be Individual X, or a party associated with Individual X, and was therefore part
 4   of the Bankruptcy Claims owned by Claimant Battle Born.
 5           7.       As such, the Bankruptcy Claims purchased on May 14, 2018 are, upon
 6   information and belief, understood to be inclusive of the Defendant Property subject to the
 7   instant November 20, 2020 Civil Asset Forfeiture action.
 8           8.       Claimant Battle Born claims an interest in Defendant Property, approximately
 9   69,370 BTC Bitcoin (“BTC”), Bitcoin Gold (“BTG”), Bitcoin SV (“BSV”), Bitcoin Cash
10   (“BCH”), and future Bitcoin hard forks (collectively the “Bitcoin”) seized from Individual X’s
11   wallet number 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (the “1HQ3 wallet”) and
12   currently in the possession of the Plaintiff.
13           9.       The Defendant Property has been since May 14, 2018 and is still currently owned
14   by Claimant Battle Born.
15           10.      The Defendant Property was purchased for valuable consideration pursuant to the
16   United States Bankruptcy Code, effective on or about May 14, 2018, and further, such purchase
17   was approved by the Bankruptcy Court (the “Bankruptcy Court Order”) as final disposition of
18   the Defendant Property and transfer of ownership of such to Claimant Battle Born.
19           11.      Regardless of the history of the Defendant Property prior to its acquisition by
20   Individual X, or a person associated with Individual X, the May 14, 2018 purchase of and
21   approval by the Bankruptcy Court irrevocably transferred to Claimant Battle Born all right,
22   interest and title to the Defendant Property, and such judgment is a final Disposition of
23   Defendant Property.
24           12.      As such, there exists a question as to this Court’s jurisdiction over the Defendant
25   Property, insofar as the instant First Amended Complaint for Civil Asset Forfeiture may, if
26   granted, contravene the Bankruptcy Court Order granting the sale of the Bankruptcy Claims,
27   which include the Defendant Property, to Claimant Battle Born.
28

      VERIFIED CLAIM AND STATEMENT OF                                                 Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS               -3-
     120654627.v2
                Case 3:20-cv-07811-RS Document 62-6 Filed 03/16/21 Page 4 of 6



 1             13.   Claimant is further informed and believes that the Plaintiff took possession of the
 2   Defendant Property by consent agreement from Individual X on or about November 3, 2020,
 3   more than two years subsequent to Claimant’s May 14, 2018 purchase of the Defendant Property
 4   by way of the Bankruptcy Court Order conveying right, title and ownership to the Defendant
 5   Property to Claimant Battle Born.
 6             14.   Claimant asserts that it currently owns all right, title and interest in and to the
 7   Defendant Property that were formerly held in accounts owned by Individual X, but Claimant
 8   requires additional information, that is currently not publicly available, to determine if the
 9   Bankruptcy Court Petitioner is, in fact, Individual X himself, or an associated party, in the instant
10   matter.
11             15.   As a result of the above, because asset sales in Bankruptcy, by their nature, are
12   intended to be definitive, final and absolute, Claimant Battle Born asserts and alleges that its
13   right and title to the Defendant Property is superior to that of Silk Road, Individual X and/or any
14   other claimants in this action.
15             16.   Claimant Battle Born claims an interest in the Defendant Property as an innocent
16   “owner,” within the meaning of 18 USC section 983(d)(6) and 28 Code of Federal Regulations
17   section 9.2, pursuant to 18 USC section 983(d)(3), as Claimant Battle Born can show it was a
18   bona fide third party purchaser of the Defendant Property pursuant to the United States
19   Bankruptcy Code, that it did not know of any illegal conduct, that it was without cause to know
20   that the Defendant Property was subject to forfeiture, and it can prove ownership to the
21   Defendant Property by way of the Bankruptcy Court Order.
22             17.   Claimant Battle Born is also a “victim” within the meaning of 28 CFR § 9.2.
23             18.   Claimant Battle Born contests forfeiture of the Defendant Property and prays that
24   this Court enjoin the liquidation of the Defendant Property in this action prior to the full
25   adjudication of Claimant Battle Born’s right, title and interest in and to the Defendant Property,
26   and seeks the return of the Defendant Property (and any other portion of Defendant property that
27   belongs to Claimant for which insufficient information is available insofar as no Notice of
28

      VERIFIED CLAIM AND STATEMENT OF                                                   Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS               -4-
     120654627.v2
               Case 3:20-cv-07811-RS Document 62-6 Filed 03/16/21 Page 5 of 6



 1   Forfeiture has been provided to Claimant) to Claimant, the rightful owner of such Property by
 2   way of the Order of the Bankruptcy Court of May 14, 2018.
 3
      Dated: March 16, 2021                       FOX ROTHSCHILD LLP
 4

 5                                          By:     /s/ Jaemin Chang
                                                  JAEMIN CHANG
 6                                                JEFF NICHOLAS (Pro Hac Vice To Be Filed)
 7

 8    Dated: March 16, 2021                       THE LAW OFFICES OF GUY A. LEWIS
 9                                          By:     /s/ Guy A. Lewis
                                                  GUY A. LEWIS
10                                                (Pro Hac Vice To Be Filed)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      VERIFIED CLAIM AND STATEMENT OF                                             Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS           -5-
     120654627.v2
               Case 3:20-cv-07811-RS Document 62-6 Filed 03/16/21 Page 6 of 6



 1                                                VERIFICATION
 2

 3           I, the undersigned, certify and declare that I have read the foregoing Verified Notice of
     Claim and know its contents. The matters stated in the foregoing document are true of my own
 4
     knowledge and belief except as to those matters explicitly stated on information and belief, and
 5
     as to those matters, I believe them to be true.
 6
             I declare under penalty of perjury under the laws of the United States of America that the
 7   foregoing is true and correct to the best of my knowledge. I understand that a false statement or
 8   claim may subject a person to prosecution.

 9
             Dated: March 16, 2021
10
                                            BATTLE BORN INVESTMENTS COMPANY, LLC
11

12
                                            By:
13                                                Jay Bloom, Manager
                                                  SJC VENTURES HOLDING LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      VERIFIED CLAIM AND STATEMENT OF                                                Case No. 20-7811-RS
      INTEREST BY BATTLE BORN INVESTMENTS              -6-
     120654627.v2
